686 S.E.2d 760 (2009)
SMITH
v.
BROWN, Sheriff.
Smith
v.
Brown, Sheriff.
Nos. S09A1653, S09A1654.
Supreme Court of Georgia.
October 19, 2009.
Arlanda Smith, Ellenwood, pro se.
Gwendolyn Keyes Fleming, Dist. Atty., Daniel James Quinn, Asst. Dist. Atty., for appellee.
NAHMIAS, Justice.
Arlanda Smith is the defendant in a pending criminal prosecution. He filed this pretrial habeas corpus petition raising numerous issues regarding that prosecution, including a claim that the trial court presiding over his prosecution should be recused. The habeas court denied relief on the ground that, because he could assert these issues in his pending criminal case, habeas relief was unavailable to Smith. In these two appeals, Smith contends the habeas court erred. On the contrary, the habeas court properly ruled that Smith could assert all of the claims he raises in his pending prosecution and that "pre-trial habeas corpus relief cannot be predicated" on those claims. Mungin v. St. Lawrence, 281 Ga. 671, 672, 641 S.E.2d 541 (2007); Perera v. Miller, 283 Ga. 583, 662 S.E.2d 544 (2008). Accordingly, we affirm the habeas court's judgment.
Judgment affirmed.
All the Justices concur.